        Case 5:16-cv-01406-MAK Document 162 Filed 03/10/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ARTIS C. CARROLL, JR.                     : CIVIL ACTION
                                           :
                    v.                     : NO. 16-1406
                                           :
 THOMAS RICHARDSON and                     :
 LORI AUSTIN                               :

                                        ORDER

      AND NOW, this 9th day of March 2021, upon considering UPMC Pinnacle Lancaster’s

and Jarrod Harleman’s Motion to dismiss (ECF Doc. No. 152), no timely filed Opposition but

considering today’s oral argument, and for reasons in the accompanying Memorandum, it is

ORDERED Defendants’ Motion to dismiss (ECF Doc. No. 152) is GRANTED and Plaintiff’s

claims against UPMC Pinnacle Lancaster a/k/a Lancaster Regional Medical Center and Jarrod

Harleman are dismissed.




                                                _____________________
                                                KEARNEY, J.
